Citation Nr: 0909209	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-24 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service connected bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 
percent for a service connected low back disability from 
November 30, 2004 to August 7, 2008.

3.  Entitlement to a disability rating in excess of 40 
percent for a service connected low back disability.  

4.  Entitlement to an effective date earlier than November 
30, 2004 for a service connected low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2005 and October 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

In his July 2006 substantive appeal, the Veteran requested a 
hearing before a member of the Board.  A video conference 
hearing was held before the undersigned Veterans' Law Judge 
in January 2009 and a transcript of that hearing is of 
record.  

At the January 2009 hearing, the Veteran's representative 
indicated that the Veteran intended to file a claim for 
entitlement to service connection for an acquired psychiatric 
disability secondary to his service connected bilateral 
hearing loss and the Veteran also claimed that he experienced 
vertigo secondary to his service connected bilateral hearing 
loss.  These issues are referred to the RO for appropriate 
development.  

Additionally, in October 2008, the RO requested a VA medical 
opinion as to whether the Veteran's right lower extremity 
numbness and weakness was service connected secondary to the 
Veteran's service connected low back disability.  However, 
that issue is not currently before the Board.  

FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested by no 
worse than Level V hearing in the left ear and no worse than 
Level III hearing in the right ear.

2.  Between November 30, 2004 and August 7, 2008, the Veteran 
suffered from reverse lordosis of the lumbar spine and 
forward flexion less than 60 degrees but greater than 30 
degrees.  

3.  The Veteran does not suffer from favorable or unfavorable 
ankylosis of the thoracolumbar spine.  

4.  The Veteran's claim for entitlement to service connection 
for a low back disability was not received prior to November 
30, 2004.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 20 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2008).

2.  The criteria for a 20 percent disability rating between 
November 30, 2004 and August 7, 2008 for the Veteran's 
service-connected low back disability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a Diagnostic Code 5242 
(2008).

3.  The criteria for a rating higher than 40 percent for the 
Veteran's service-connected low back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a Diagnostic 
Code 5242 (2008).

4.  The criteria for entitlement to an earlier effective date 
for service connection for a low back disability have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for bilateral hearing loss was granted in 
a July 1974 rating decision and assigned a non-compensable 
rating.  In November 2004, the Veteran requested an increased 
disability rating for his bilateral hearing loss, as well as 
entitlement to service connection for a low back disability.  
In a July 2005 rating decision, the RO continued the 
Veteran's non-compensable rating for bilateral hearing loss.  
The RO also granted service connection for a low back 
disability and assigned an initial disability rating of 10 
percent, effective November 30, 2004.  The Veteran filed a 
timely notice of disagreement and substantive appeal.  In 
October 2008, the RO increased the Veteran's bilateral 
hearing loss disability to 20 percent disabling, effective 
November 30, 2004, and increased the Veteran's low back 
disability to 40 percent disabling, effective August 7, 2008.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R., Part 4 (2008).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

Bilateral Hearing Loss

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule requires assignment of a Roman numeral 
designation, ranging from I to XI.  Other than exceptional 
cases, VA arrives at the proper designation by mechanical 
application of Table VI, which determines the designation 
based on results of standard test parameters.  Id.  Table VII 
is then applied to arrive at a rating based upon the 
respective Roman numeral designations for each ear.  Id.

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2008) 
states that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.

Of record are results from VA compensation examinations from 
February 2005 and August 2008.  

The February 2005 examination yielded test results of pure 
tone thresholds in the right ear at 500, 1000, 2000, 3000, 
and 4000 Hertz of 25, 25, 35, 80, and 85 decibels, 
respectively, for an average over the four frequencies of 
interest of 56 decibels.  Pure tone thresholds measured in 
the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 
25, 25, 85, 80, and 85 decibels, respectively, with an 
average over the four frequencies of interest of 69 decibels.  
Speech audiometry test results revealed speech recognition 
ability of 98 percent in the right ear and of 88 percent in 
the left ear.  These results show that the Veteran has 
exceptional hearing loss in the left ear as contemplated in 
38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI and Table VIA to the 
February 2005 measurements results in assignment of Roman 
Numeral I to the right ear and Roman Numeral V to the left 
ear, for the purpose of determining a disability rating.  A 
non-compensable, or 0 percent, rating is derived from Table 
VII of 38 C.F.R.  § 4.85 by intersecting row I with column V.

No further testing was done until August 2008.  The August 
2008 examination yielded test results of pure tone thresholds 
in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 
25, 25, 35, 80, and 90 decibels, respectively, for an average 
over the four frequencies of interest of 58 decibels.  Pure 
tone thresholds measured in the left ear at 500, 1000, 2000, 
3000, and 4000 Hertz were 25, 25, 85, 80, and 80 decibels, 
respectively, with an average over the four frequencies of 
interest of 68 decibels.  Speech audiometry test results 
revealed speech recognition ability of 86 percent in the 
right ear and of 76 percent in the left ear.  These results 
show that the Veteran has exceptional hearing impairment in 
the left ear as contemplated in 38 C.F.R. § 4.86, but not in 
the right.  

Application of 38 C.F.R. § 4.85 Table VI and Table VIa to the 
September 2008 measurements results in assignment of Roman 
Numeral V to the left ear and Roman Numeral III to the right 
ear, for the purpose of determining a disability rating.  A 
10 percent rating is derived from Table VII of 38 C.F.R. § 
4.85 by intersecting row III with column V.

Although only the Veteran's left ear meets the criteria for 
exceptional hearing loss as defined by 38 C.F.R. § 4.86, the 
RO used Table VIa to assign Level IV hearing to the right ear 
and incorrectly assigned the left ear Level VI hearing, even 
though the Veteran's puretone threshold average for the left 
ear was not 70 decibels or greater; thus establishing 
entitlement to a 20 percent rating from Table VII of 38 
C.F.R. § 4.85 by intersecting row IV with column VI.

The February 2005 and August 2008 audiological testing do not 
provide for assigning a disability rating in excess of 20 
percent for the Veteran's bilateral hearing loss.  

The hearing rating schedule calls for the "mechanical" 
application of audiological test scores.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In the absence of 
credible medical evidence that such test scores are 
inaccurate, the Board will continue to rely on this rating 
schedule.

Also considered by the Board is whether the Veteran's 
bilateral hearing loss disability warrants referral for 
extraschedular consideration.  To accord justice in an 
exceptional case where the scheduler standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) 
(2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Therefore, no 
referral for extraschedular consideration is required and no 
further analysis is in order.

The Board does not find evidence that the Veteran's hearing 
loss disability should be increased for any period based on 
the facts found during the whole appeal period.  The evidence 
of record from the day the Veteran filed the claim to the 
present supports the conclusion that the Veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.  As such, the claim for a 
disability rating in excess of 20 percent for bilateral 
hearing loss must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

Low Back Disability

The Veteran is currently rated under Diagnostic Code 5242, 
degenerative arthritis of the spine, using the General Rating 
Formula for Diseases and Injuries of the Spine found at 
38 C.F.R. § 4.71.  

Under 38 C.F.R. § 4.71, disabilities of the spine are 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula) or the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Ratings are assigned with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area affected by residuals of injury or disease as 
follows:

Unfavorable ankylosis of the entire 
spine........................................ 100

Unfavorable ankylosis of the entire thoracolumbar 
spine................. 50

[F]orward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine...................... 40

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; . 
. . ; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; . 
. . ; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal 
kyphosis...........................................
................................. 20

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; . 
. . ; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; . . . ; or, muscle 
spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 
50 percent or more of the 
height.............................................
................................................... 
10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, . . . [n]ormal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
The normal combined range of motion . . . of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion. . . . 

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the 
following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal 
segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Under 38 
C.F.R. § 4.59, painful motion is an important factor of 
disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.  Within this context, a finding of functional loss due 
to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran was afforded VA examinations in February 2005 and 
August 2008.  At the February 2005 examination, the Veteran 
reported experiencing low back problems since service.  He 
complained of tense muscles, as well as minor pain in his low 
back lasting for a few minutes several times a week.  He 
reported that prolonged sitting, standing, or bending down 
aggravated his condition and that after sitting for long 
periods, his right leg feels numb.  He stated that he did not 
have any periods of incapacitation due to his disability, but 
did experience some mild functional impairment during flare-
ups.  On examination, the Veteran had forward flexion of the 
thoracolumbar spine from 0 to 70 out of a possible 90 
degrees, with pain from 50 to 70 degrees.  He had extension 
from 0 to 10 out of a possible 30 degrees and right and 
lateral rotation from 0 to 30 out 30 degrees.  Right lateral 
flexion is listed twice and left lateral flexion was not 
listed at all, which may be a typo.  The range of motion for 
right lateral flexion is noted as being from 0 to 20 out of 
30 degrees and from 0 to 30 out of 30 degrees.  The examiner 
also noted evidence of reverse lordosis and a three inch scar 
in the lumbar area from the Veteran's prior low back surgery.  
He also stated that joint capacity is limited by pain 
following repetitive use.  The examiner diagnosed the Veteran 
with discogenic disease of the lumbar spine, status post 
laminectomy, and concluded that it was at least as likely as 
not that the Veteran's current low back disability is related 
to his active military service.  

At the August 2008 VA examination, the Veteran complained of 
frequent stiffness and occasional pain in his back, as well 
as intermittent weakness in his right leg with prolonged 
standing.  He reported no flare-ups or incapacitating 
episodes, and stated that he was able to do yard work and 
exercises without problems.  On examination, the Veteran had 
normal gait.  Straight leg testing was negative bilaterally 
and sensation was intact.  The examiner noted a three inch 
scar on the Veteran's low back that was well-healed, non-
tender, and did not adhere to any of the underlying tissue.  
There were no spasms or tenderness to palpation, but the 
Veteran did have a slight loss of normal lumbar lordosis.  
Range of motion on forward flexion was from 0 to 30 out of 90 
degrees.  The Veteran had some stiffness at the endpoint, but 
no pain, fatigue, or incoordination with repetitive motion.  
Extension was from 0 to 20 out of 30 degrees, right and left 
lateral flexion were from 0 to 25 out of 30 degrees, and 
right and left rotation were from 0 to 25 out of 30 degrees.  
There was no pain, fatigue, or incoordination on repetitive 
motion.  March 2008 x-rays showed no evidence of acute bony 
abnormality, but minor disc narrowing at L5-S1, possibly due 
to disc degeneration.  The examiner diagnosed the Veteran 
with mild degenerative disc disease status post disectomy in 
1968 with significant stiffness and some mild weakness in the 
S1 distribution on the right.  

Also of record are VA treatment records.  However, while 
these records note a history of chronic low back pain, there 
is no evidence on range of motion and in fact in many of the 
notes, the Veteran reports having no current back problems, 
providing evidence against this claim.  

The Veteran is seeking a disability rating in excess of 10 
percent from November 30, 2004 to August 7, 2008.  He is also 
seeking a disability rating in excess of 40 percent disabling 
after August 7, 2008.   

To warrant a 20 percent rating under the General Formula, the 
veteran must present evidence that forward flexion of the 
thoracolumbar spine is greater than 30 degrees but less than 
60 degrees, that the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or that 
the veteran suffers from muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

Evidence from the February 2005 examination shows that the 
Veteran suffers from reverse lordosis of the lumbar spine.  
Additionally, although the Veteran's forward flexion was from 
0 to 70 degrees, the examiner noted that the Veteran 
experience pain starting at 50 degrees and also noted that 
joint capacity was limited by pain following repetitive use.  
Assuming an additional 20 degree function loss due to pain 
under DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995), the 
Veteran had forward flexion of the lumbar spine less than 60 
degrees but greater than 30 degrees.  

Accordingly, resolving all doubt in favor of the Veteran, the 
Board finds that the Veteran is entitled to a disability 
rating of 20 percent between November 30, 2004 and August 7, 
2008.  However, as the evidence prior to August 2008 does not 
show forward flexion less than 30 degrees or favorable 
ankylosis of the entire thoracolumbar spine, a disability 
rating in excess of 20 percent is not warranted.  

To warrant a disability rating of 50 percent, there must be 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine.  As there is no evidence of record that the Veteran 
suffers from ankylosis, either favorable or unfavorable, a 
disability rating in excess of 40 percent for the Veteran's 
low back disability is not warranted.  

The Board also considered a rating under Diagnostic Code 
5003, which is a general code for degenerative arthritis.  
However, under Diagnostic Code 5003, a disability rating in 
excess of 20 percent is not possible. 

Additionally, the Board has considered whether the Veteran's 
surgical scar warrants a separate rating under Diagnostic 
Codes 7801-7804, but as the Veteran's scar is superficial, is 
not painful or unstable, and does not exceed an area of 144 
square inches or greater, a compensable rating is not 
warranted.  

Also considered by the Board is whether the Veteran's low 
back disability warrants referral for extraschedular 
consideration.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R.  § 3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

Here, the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology, including pain 
and loss of motion.  Therefore, no referral for 
extraschedular consideration is required and no further 
analysis is in order.

In conclusion, the Board finds that a disability rating of 20 
percent is warranted for the period from November 30, 2004 to 
August 7, 2008.  However, a disability rating in excess of 40 
percent is not warranted during any time within the appeal 
period.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the- doubt 
rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Earlier Effective Date

The effective date of a grant of service connection is 
governed by 38 U.S.C.A.  § 5110 as implemented by 38 C.F.R. § 
3.400.  38 U.S.C.A. § 5110(a) states, "unless specifically 
provided otherwise in this chapter, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(b)(1) states that "the effective date of 
an award of disability compensation to a veteran shall be the 
day following the date of the veteran's discharge or release 
if application therefore is received within one year from 
such date of discharge or release."

The regulation implementing 38 U.S.C.A. § 5110 provides that 
the effective date of an evaluation and award of compensation 
based on direct service connection shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year of separation from 
active service; otherwise it shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(i)(2) (2008).

The Veteran was granted entitlement to service connection for 
a low back disability in a July 2005 rating decision.  The RO 
assigned an initial disability rating of 10 percent effective 
November 30, 2004, the date the Veteran filed his service 
connection claim.  

As discussed above, an effective date will be either the date 
entitlement to service connection for a disability arose or 
the date a claim for service connection is filed, which ever 
date is later, unless the claim is filed within one year of 
service which the Veteran did not do in this case.  38 C.F.R. 
§ 3.400(b)(i)(2) (2008).  While the Veteran may have been 
suffering from his low back disability since his active 
service, unfortunately he did not file a claim for this 
disability until November 2004.  There is no evidence of 
record suggesting that the Veteran attempted to file an 
earlier claim.  Thus, the date the Veteran filed his claim 
(November 30, 2004) is later than the date entitlement to 
service connection arose and that later date is the proper 
effective date.  

While the Board recognizes that this may seem unfair to the 
Veteran, the Board is bound to uphold the law.  Based on all 
the above evidence, entitlement to an effective date earlier 
than November 30, 2004 for the Veteran's service connected 
low back disability is not warranted.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the- doubt rule.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied prior 
to the RO's rating decision by way of a letter sent to the 
Veteran in January 2005 that informed him of what evidence 
was required to substantiate his claim and of the Veteran's 
and VA's respective duties for obtaining evidence.  

In March 2006 the RO sent the veteran a letter explaining how 
VA assigns disability ratings and effective dates.  In July 
2008, the Veteran was sent a Vazquez-Flores letter.  

However, these notice letters were not provided to the 
Veteran prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or a supplemental statement of the case, is 
sufficient to cure a timing defect).

Although the March 2006 and July 2008 letters were not sent 
before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the Veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case issued in October 2008, after the notice was 
provided in March 2006 and July 2008.  For these reasons, it 
is not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

The Board notes that the Vazquez-Flores notice did no provide 
the Veteran with copies of the specific Diagnostic Codes 
under which his disabilities are rated.
While this notice may not have perfectly adhered to the 
Court's language in Vazquez-Flores, not every notice error 
requires remand, just errors that prejudice the veteran

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law. Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
Court observed that whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim serve to render any notice error non-prejudicial is a 
factor to consider in undertaking a prejudicial error 
analysis.  

Here, although the Vazquez-Flores notice did no provide the 
Veteran with copies of the specific Diagnostic Codes under 
which his disabilities are rated, the Veteran was told that 
relevant diagnostic codes published as Title 38 Code of 
Federal Regulations, Part 4would be used to rate his 
disability.  After receiving this notice, the Veteran 
responded in July 2008 that he had no additional evidence to 
submit.  Additionally, at the January 2009 hearing, the 
undersigned Veterans' Law Judge asked the Veteran if there 
was additional evidence that might support his claim, but the 
Veteran indicated that he had no additional evidence to 
submit.  Hence, since all relevant evidence is of record, no 
corrective action is necessary on the part of VA.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records, as well as VA treatment records.  
The Veteran was also afforded VA examinations for his hearing 
loss disability and his low back disability in February 2005 
and August 2008.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Entitlement to a disability rating in excess of 20 percent 
for service connected bilateral hearing loss is denied.

A disability rating of 20 percent for a service connected low 
back disability from November 30, 2004 to August 7, 2008 is 
granted.

A disability rating in excess of 40 percent for a service 
connected low back disability is denied.

Entitlement to an effective date earlier than November 30, 
2004 for a service connected low back disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


